             Case 2:17-cr-00112-RAJ Document 85 Filed 07/13/20 Page 1 of 1




 1                                                        The Honorable Richard A. Jones
 2
 3
                            UNITED STATES DISTRICT COURT
 4
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6
      UNITED STATES OF AMERICA,                       NO. CR17-0112 RAJ
 7
                           Plaintiff,
                                                     ORDER GRANTING MOTION
 8
                                                     TO SEAL EXHIBIT A TO
 9                                                   GOVERNMENT’S RESPONSE
                      v.
                                                     TO DEFENDANT’S MOTION
10
                                                     FOR COMPASSIONATE RELEASE
      EDWARD BUI,
11                                                   PURSUANT TO 18 U.S.C.
      a/k/a MICAH BUITRON,
                                                     § 3582(c)(1)(A)
12
                           Defendant.
13
14        This matter has come before the Court on the motion to seal Exhibit A to
15 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
16 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and
17 finds there are compelling reasons to permit the filing under seal of the Exhibit A to
18 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
19 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
20       IT IS HEREBY ORDERED that the United States’ Motion to Seal (Dkt. #81) is
21 GRANTED. Exhibit A to Government’s Response to Defendant’s Motion for
22 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain under seal.
23        DATED this 13th day of July, 2020.
24
25
26
                                                  A
                                                  The Honorable Richard A. Jones
27                                                United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     United States v. Bui, CR17-0112 RAJ
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
